DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites, in part, “determining occurrence of interference”. The Office recommends amending the claims to recite, “determining an occurrence of interference” or “determining occurrences of interference”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou  (US 2009/0129273 A1).
Regarding claim 1, Zou discloses:
a method for wireless communication (par.[0003] describes a wireless communications network), comprising:
determining, at a first wireless node (par.[0022] describes a priority associated with a plurality of nodes, in this case, any node in fig.1 can be node 1. For instance, node-1 priority with a PDF of 0 has the highest priority), a priority valued associated (par.[0022] describes a node with the lowest PDF has the highest priority) with the first wireless node configured to serve one or more child nodes (par.[0022] discloses that he node with the highest priority serves the child nodes);
determining an occurrence of interference (par.[0022] describes communications between the two nodes fails) to communications of the first wireless node or a second wireless node (par.[0022] describes detection of interference due to a failure of communications between two nodes, wherein the two nodes is open ended and can include a first, second, or third node); and
taking one or more actions in response to the determination of the interference based on the priority value (par.[0022] describes a channel reselection process due to the failure of communications between the nodes due to interference).

Regarding claim 18, Zou discloses:
a method for wireless communication (par.[0003] describes a wireless communications network), comprising:
determining, at a first wireless node (par.[0022] describes a priority associated with a plurality of nodes, in this case, any node in fig.1 can be node 1. For instance, node-1 priority with a PDF of 0 has the highest priority), a priority valued associated (par.[0022] describes a node with the lowest PDF has the highest priority) with the first wireless node configured to serve one or more child nodes (par.[0022] discloses that he node with the highest priority serves the child nodes);
determining an occurrence of interference (par.[0022] describes communications between the two nodes fails) to communications of the second wireless node or a third wireless node (par.[0022] describes detection of interference due to a failure of communications between two nodes, wherein the two nodes is open ended and can include a first, second, or third node); and
taking one or more actions in response to the determination of the interference based on the priority value (par.[0022] describes a channel reselection process due to the failure of communications between the nodes due to interference).

Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aijaz et al. (US 2018/0302899 A1).
Regarding claim 1, Aijaz discloses:
a method for wireless communication (par.[0043] describes wireless multi-hop transmission), comprising:
determining, at a first wireless node (par.[0055] which discloses a first parent node), a priority valued associated with the first wireless node (par.[0055] which describes a scheduling priority of the parent node) configured to serve one or more child nodes (par.[0055] describes a parent node that serves child nodes);
determining an occurrence of interference to communications of the first wireless node or a second wireless node (par.[0256] which recites, in part, “the ENCLOSE access point handles the operation of multiple slave devices (sensors or actuators)” and par.[0345] which recites, in part, “The ENCLOSE access point identifies interference by assessing the signal-to-interference-plus-noise ratio (SINR).”); and
taking one or more actions in response to the determination of the interference based on the priority value (par.[0345] describes the parent (e.g. the Access Point) updating the list of available channels by blacklisting channels with poor SINR).
 
Regarding claim 18, Aijaz discloses:
a method for wireless communication (par.[0043] describes wireless multi-hop transmission), comprising:
determining, at a first wireless node (par.[0055] which discloses a first parent node), a priority valued associated with the first wireless node (par.[0055] which describes a scheduling priority of the parent node) configured to serve one or more child nodes (par.[0055] describes a parent node that serves child nodes);
determining an occurrence of interference to communications of a second wireless node or a third wireless node (par.[0256] which recites, in part, “the ENCLOSE access point handles the operation of multiple slave devices (sensors or actuators)” and par.[0345] which recites, in part, “The ENCLOSE access point identifies interference by assessing the signal-to-interference-plus-noise ratio (SINR).”); and
taking one or more actions in response to the determination of the interference based on the priority value (par.[0345] describes the parent (e.g. the Access Point) updating the list of available channels by blacklisting channels with poor SINR).

Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abedini et al. (US 2019/0110268 A1).
Regarding claim 1, Abedini discloses:
a method for wireless communication, comprising:
determining, at a first wireless node (par.[0055] describes a plurality of bases stations in a wireless communications network), a priority value (par.[0055] describes parent nodes on plane 402a which are at a higher level than base stations at level 402b) associated with the first wireless node (par.[0055] which describes nodes 402a are parents to nodes at level 402b and 402c, par.[0116]) configured to serve one or more child nodes (par.[0055] describes that the parent nodes at level 402a are parents to nodes at 402b or 402c); 
determining an occurrence of interference to communications of the first wireless node or a second wireless node (par.[0083] which recites, in part, “The node R2 may further measure interference (e.g., cross-link interference) in the network, monitor transmissions (e.g., transmission error rates) in the network, and schedule the UL transmissions based on the measured interference (e.g., to minimize cross-link interference) and the monitored information (e.g., to minimize transmission error rates).”); and
taking one or more actions in response to the determination of the interference based on the priority value (par.[0083] which recites, in part, “monitor transmissions (e.g., transmission error rates) in the network, and schedule the UL transmissions based on the measured interference (e.g., to minimize cross-link interference) and the monitored information (e.g., to minimize transmission error rates).”).

Regarding claim 18, Abedini discloses:
a method for wireless communication, comprising:
determining, at a first wireless node (par.[0055] describes a plurality of bases stations in a wireless communications network), a priority value (par.[0055] describes parent nodes on plane 402a which are at a higher level than base stations at level 402b) associated with the first wireless node (par.[0055] which describes nodes 402a are parents to nodes at level 402b and 402c, par.[0116]) configured to serve one or more child nodes (par.[0055] describes that the parent nodes at level 402a are parents to nodes at 402b or 402c); 
determining an occurrence of interference to communications of the second wireless node or a third wireless node (par.[0083] which recites, in part, “The node R2 may further measure interference (e.g., cross-link interference) in the network, monitor transmissions (e.g., transmission error rates) in the network, and schedule the UL transmissions based on the measured interference (e.g., to minimize cross-link interference) and the monitored information (e.g., to minimize transmission error rates).”); and
taking one or more actions in response to the determination of the interference based on the priority value (par.[0083] which recites, in part, “monitor transmissions (e.g., transmission error rates) in the network, and schedule the UL transmissions based on the measured interference (e.g., to minimize cross-link interference) and the monitored information (e.g., to minimize transmission error rates).”).

Claim(s) 1, 3, 5-6, 18, 20-22, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi et al. (US 2020/0107362 A1).
Regarding claim 1, Qi discloses:
a method for wireless communication (fig.1 which discloses a wireless communications network), comprising:
determining, at a first wireless node (fig.2 discloses a plurality of IAB nodes in communication with one another, and with UE), a priority value (fig.2 describes a parent, middle, and child nodes, wherein relay nodes 2 and 3 correspond to parent node 1, and each have child nodes) associated with the first wireless node (fig.2 wherein nodes 2-3 are children to parent node according to par.[0086 – 0087] any of the nodes can detect interreference between parent and child over backhaul and access links, children may send indication of interference to parent) configured to serve one or more child nodes (fig.2 teaches parent IAB is configured to serve children on backhaul, and each IAB is configured ); 
determining an occurrence of interference to communications of the first wireless node or a second wireless node (par.[0056] which describe interference between uplink and downlink transmissions); and
taking one or more actions in response to the determination of the interference based on the priority value (par.[0082, 0087 - 0088] describes prioritizing the backhaul resource for the parent node over the backhaul link as opposed to fronthaul/access link).

Regarding claims 3 and 20, Qi discloses:
wherein determining the occurrence of the interference comprises receiving an indication of the interference (par.[0014] describes a message comprising information related to interference being transmitted between the nodes).

Regarding claims 5 and 22, Qi discloses:
wherein the priority value is specific to a beam to be used for the communications or a band associated with the communications (par.[0059] which recites, in part, “An example illustration of a network with such IAB links is shown in FIG. 4, where IAB nodes (or relay nodes (rTRPs) or relay IAB nodes, as these terms are used interchangeably herein) are configured to multiplex access and backhaul links in time, frequency, or space (e.g. beam-based operation).” And par.[0085] describes priority of the links, e.g. beam based links, or frequency bands).

Regarding claim 6, Qi discloses:
wherein determining the occurrence of the interference comprises determining that the communications of the second wireless node are causing interference to the communications of the first wireless node (par.[0056], which recites, “Power imbalance when an IAB node receives simultaneously from its parent IAB node via backhaul (BH) link and from a UE via an access (AC) link. In such a case, the reception power from the parent IAB node is much higher than that from the UE and it can cause problems such as strong interference, ADC saturation,”), 
the method further comprising at least one of transmitting an indication of the interference or adjusting a transmission configuration associated with the communications of the first wireless node (par.[0082] the IAB-Node transmits message for parent to adjust its power (e.g. adjust transmission configuration) while transmitting on backhaul).
Regarding claim 8, Qi discloses:
wherein determining the occurrence of the interference comprises determining that the communications of the first wireless node are causing interference to the communications of the second wireless node (par.[0056], which recites, “Power imbalance when an IAB node receives simultaneously from its parent IAB node via backhaul (BH) link and from a UE via an access (AC) link. In such a case, the reception power from the parent IAB node is much higher than that from the UE and it can cause problems such as strong interference, ADC saturation,”).

Regarding claim 9, Qi discloses:
wherein the one or more actions comprise adjusting a transmission configuration associated with the communications of the first wireless node if the priority value associated with the first wireless node is less than a priority value associated with the second wireless node (par.[0089] which recites, in part, “FDM2.2 Priority is given to BH links and it follows normal power control procedure. For the AC links, if the power available for reference signals is not enough, the relay IAB node, T2, can signal the parent IAB node, T1, and, at the same time in the AC link, the data power can be temporarily borrowed to transmit reference signals.” That is, parent has higher priority than first node, and first node transmits at normal power and second node and third node borrow power).

Regarding claim 10, Qi discloses:
wherein adjusting the transmission configuration comprises adjusting: a transmission power or power range associated with the communications of the first wireless node; 
periodicity of transmissions associated with the communications of the first wireless node;
 number of transmission occasions per period associated with the communications of the first wireless node; 
frequency domain resources to be used for the communications of the first wireless node; 
beam configuration to be used for the communications of the first wireless node; or any combination thereof (par.[0082 – 0090] describe different methods for adjusting the UL/DL transmission power over BH and AC links).


Regarding claim 18, Qi discloses:
a method for wireless communication (fig.1 which discloses a wireless communications network), comprising:
determining, at a first wireless node (fig.2 discloses a plurality of IAB nodes in communication with one another, and with UE), a priority value (fig.2 describes a parent, middle, and child nodes, wherein relay nodes 2 and 3 correspond to parent node 1, and each have child nodes) associated with the second wireless node (fig.2 wherein nodes 2-3 are children to parent node according to par.[0086 – 0087] any of the nodes can detect interference between parent and child over backhaul and access links, children may send indication of interference to parent) configured to serve one or more child nodes (fig.2 teaches parent IAB is configured to serve children on backhaul, and each IAB is configured ); 
determining an occurrence of interference to communications of the second wireless node or a third wireless node (par.[0056] which describe interference between uplink and downlink transmissions); and
taking one or more actions in response to the determination of the interference based on the priority value (par.[0082, 0087 - 0088] describes prioritizing the backhaul resource for the parent node over the backhaul link).
Regarding claim 23, Qi discloses:
determining the occurrence of the interference comprises determining that the communications of the second wireless node are causing interference to the third wireless node (par.[0056], which recites, “Power imbalance when an IAB node receives simultaneously from its parent IAB node via backhaul (BH) link and from a UE via an access (AC) link. In such a case, the reception power from the parent IAB node is much higher than that from the UE and it can cause problems such as strong interference, ADC saturation,”); 
and the one or more actions comprise transmitting an indication, to the second wireless node, to adjust a transmission configuration associated with the communications of the second wireless node if the priority value associated with the second wireless node is less than a priority value associated with the third wireless node (par.[0085] which recites, in part, “FDM1.3 Reset the UL power control: in order to prioritise the BH links, the parent IAB node, T1, transmission power is unchanged but UE UL transmission power control can add a power offset to the expected reception power. This offset can be signaled either semi-persistently via RRC, MAC or dynamically via DCI.” Thus, the third node (E.g. the parent) can send an offset to the IAB node to perform a power offset).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2020/0107362 A1) as applied to claims 1 and 18, in view of Jo et al. (US 2021/0367660 A1).
Regarding claim 2, the disclosure of Qi teaches determining priority of nodes in an IAB network, however, the disclosure does not teach, explicitly:
further comprising determining a priority value associated with the second wireless node, wherein the one or more actions are further based on the priority value associated with the second wireless node.
However, this technique was known in the art prior to the effective filing date of the claimed invention. For example, the disclosure of Jo teaches:
further comprising determining a priority value associated with the second wireless node (par.[0373] describes “a rule for prioritizing the assignments for the IAB node to operate when a collision occurs between the D/U assignment for the MT and the D/U assignment for the DU” That is, a rule for prioritizing transmission between child IAB and MT), wherein the one or more actions are further based on the priority value associated with the second wireless node (par.[0458] which teaches that parent node has priority for downlink transmission with child MT, or backhaul operation always has priority. That is parent and child IAB nodes may prioritize backhaul transmission over access link transmissions).
It would have therefore been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Qi, with the priority handling as discussed in Jo. The motivation/suggestion would have been to provide a method for mitigating CLI during uplink/downlink transmissions. 

Regarding claim 19, the disclosure of Qi teaches determining priority of nodes in an IAB network, however, the disclosure does not teach, explicitly:
further comprising determining a priority value associated with the third wireless node, wherein the one or more actions are further based on the priority value associated with the second wireless node.
However, this technique was known in the art prior to the effective filing date of the claimed invention. For example, the disclosure of Jo teaches:
further comprising determining a priority value associated with the third wireless node (par.[0373] describes “a rule for prioritizing the assignments for the IAB node to operate when a collision occurs between the D/U assignment for the MT and the D/U assignment for the DU” That is, a rule for prioritizing transmission between child IAB and MT), wherein the one or more actions are further based on the priority value associated with the second wireless node (par.[0458] which teaches that parent node has priority for downlink transmission with child MT, or backhaul operation always has priority. That is parent and child IAB nodes may prioritize backhaul transmission over access link transmissions).
It would have therefore been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Qi, with the priority handling as discussed in Jo. The motivation/suggestion would have been to provide a method for mitigating CLI during uplink/downlink transmissions.

Claim(s) 4, 13, 16-17, 21 and 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et as applied to claims 1 and 18, in view of Abedini et al. as applied to claims 1 and 18.
Regarding claim 4, the disclosure of Qi discloses the method of claims 1 and 18, but does not disclose:
wherein determining the priority value comprises receiving an indication of the priority value.
However, in an analogous art, the disclosure Abedini teaches:
wherein determining the priority value comprises receiving an indication of the priority value (par.[0116] which teaches priority level being transmitted in messages).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Qi, with the techniques as discussed in Abedini. The motivation/suggestion would have been to inform nodes in a groups of each other’s priority. 

Regarding claim 13, Abedini discloses:
further comprising reporting the priority value associated with the first wireless node to the second wireless node or a control node or broadcasting the priority value (par.[0116] discloses the transmission of the priority values). 

Regarding claim 16, Abedini discloses:
receiving an indication of a priority value associated with the second wireless node (fig.15 wherein the relay receives priority values from other nodes); and reporting the priority value of the second wireless node to a control node (fig.16 which teaches that the relay transmits the priority information to the control node).

Regarding claim 17, Abedini discloses:
wherein the determination of the priority value associated with the first wireless node is based on at least one of: 
a mobility state of the first wireless node; 
a hop count associated with the first wireless node; 
a type of the first wireless node; 
network load of the first wireless node; 
a type of the network load; 
or a mode of operation of the first wireless node (par.[0140 – 0141] describe the priority being correlated with a hop count).

Regarding claim 21, Abedini discloses:
transmitting at least one of an indication of the priority value associated with the second wireless node or an indication of a priority value associated with the third wireless node to at least one of the second wireless node or the third wireless node (par.[0116] and fig.15 wherein the relays share information with one another).

Regarding claim 26, Abedini discloses:
wherein the determination of the priority value associated with the second wireless node is based on at least one of: 
a mobility state of the first wireless node; 
a hop count associated with the first wireless node; 
a type of the first wireless node; 
network load of the first wireless node; 
a type of the network load; 
or a mode of operation of the first wireless node (par.[0140 – 0141] describe the priority being correlated with a hop count).

Allowable Subject Matter
Claim 7, 11-12, 14-15, 24-25, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hu et al. (US 2016/0381596 A1) “Intelligent Multi-Beam Medium Access Control in KU-BAND for Mission-Oriented Mobile Mesh Networks”
Hampel et al. (US 2019/0014592 A1) “Management of Conflicting Scheduling Commands in Wireless Networks”
Kowalski et al. (WO 2021/020350 A1) “Power Management for Integrated Access and Backhaul Networks”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411